Citation Nr: 1801739	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  17-29 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon

THE ISSUES

1. Entitlement to service connection for cervical strain, cervical spondylosis, and arthritis (neck disability).

2. Entitlement to service connection for shoulder impingement syndrome, rotator cuff tendonitis, and glenohumeral joint osteoarthritis (shoulder disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1942 to November 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing in November 2017.  A copy of the transcript has been associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).

FINDINGS OF FACT

1. Resolving all reasonable doubt in favor of the Veteran, the Veteran's neck disability is etiologically related to his military service.

2. Resolving all reasonable doubt in favor of the Veteran, the Veteran's shoulder disability is etiologically related to his military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a neck disability have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.310 (2017).

2. The criteria for service connection for a shoulder disability have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran maintains that his current neck and shoulder disabilities should be service-connected.  He states that during service he was in an accident in which a tank exploded.  He reported that following the accident he experienced debilitating pain in his neck and shoulders that has continued and worsened to the present time.  See Hearing Transcript.  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. 3.303 (b) (2017) when a chronic condition, such as arthritis, is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases, including arthritis, may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. 3.307 (a) (3); 3.309(a) (2017).

The Board finds that service connection for neck and shoulder disabilities is warranted.  First, the Veteran has a current neck and shoulder disabilities.  He has been diagnosed with cervical strain, cervical spondylosis, and arthritis.  He has also been diagnosed with shoulder impingement syndrome, rotator cuff tendonitis, and glenohumeral joint osteoarthritis.   See May 2017 VA Examination.  Thus, he satisfies the first element of service connection for both his neck and shoulder claims.

Second, the Board finds that there is competent, credible evidence of an in-service event, disease, or injury.  As previously discussed, the Veteran maintains that he was in a tank explosion during service that resulted in injuries to his back, neck, and shoulders.  He states that he was taken to a hospital in North Africa where he was laid on a sheet of plywood for three weeks until his hips, shoulders, and back were so sore that he could not stand it anymore.  He reports he was in a body cast from his shoulder to his waist to stabilize his back.  The cast was removed when red ants attacked it.  The hard cast was replaced by a soft, cloth cast.  He reported continuing to experience back, neck, and shoulder pain following service.  See September 2006 Statement in Support of Claim.   

The Veteran's complete service treatment records (STRS) are unavailable for review due to the 1973 fire at the National Personnel Records Center (NPRC).  However, his DD-214 is of record and confirms that he served as an automotive mechanic.  He also submitted photographic evidence of him working with tanks during service.  Further, the Board notes that VA has previously accepted the Veteran's statements regarding the occurrence of this accident as competent and credible as he is service-connected due to a back injury incurred from this same accident.  See November 2007 Rating Decision.  Thus, the Board finds that there was an in-service event or injury thereby satisfying the second element of service connection for both claims.  

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current low back disability is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Veteran shall prevail upon the issue 38 U.S.C. § 5107 (2012).

The Board acknowledges that there is evidence against the claim. The Veteran essentially asserts that he has experienced neck and shoulder problems during service and ever since service discharge.  Further development of the claims could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's neck and shoulder disabilities.

Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover he is without a doubt competent to report that he experienced neck and shoulder pain during service and that the same pain has existed from service to the present.  See 38 C.F.R. § 3.159(a) (2) (2017); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

His assertions in this case are credible and supported by his post-service treatment records.  In addition, the medical evidence shows that the Veteran's current neck and shoulder disabilities are productive of pain.  Thus, the Board finds that the Veteran's testimony that his diagnosed neck and shoulder disabilities is related to his in-service neck and shoulder injuries has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability, (2) his competent and credible testimony of his in-service injuries and, (3) his competent and credible history of relevant symptoms during and ever since service discharge shown through his consistent reporting at VA and private medical examinations and at his hearing.  The evidence tends to show that the current condition is at least as likely as not the same condition that caused the Veteran's complaints in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").
  
Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for neck and shoulder disabilities has been established.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

ORDER

Entitlement to service connection for a neck disability is granted.

Entitlement to service connection for a shoulder disability is granted. 



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


